NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 18 August 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 18 August 2022.
	The rejection of claims 1-3, 5-8, 10-17 under 35 U.S.C. 112(a) have been obviated in view of Applicant’s amendments filed 18 August 2022 and have been withdrawn.
	The rejection of claims 1-3, 5-8, 10-17 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 18 August 2022 and have been withdrawn.
	Claims 4 and 19 have been canceled.
	Claims 1-3, 5-8, and 10-17, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the rounded concave surface butting against a second convex member over an entirety of the rounded concave surface.

The closest prior art of record includes Sorin et al. (US 10,569,120, hereinafter Sorin) and Hodes et al. (US 8,454,485, hereinafter Hodes).
Regarding independent claim 1, Sorin teaches an exercise device comprising: a convex member (apparatus 600) having a substantially flat portion (Fig. 6B), wherein a cavity is accessible from the substantially flat portion through a recess (opening 608) (Fig. 6A shows the handle 612 within a cavity accessible through the opening 608), wherein a lip is formed between the recess and the cavity (Fig. 6A shows a lip formed between the opening 608 and the cavity), wherein the recess has a [surface] (bevel 610) configured to butt against a second convex member … (Col. 7, line 64 - Col. 8, line 9: “at least one bevel 610 is disposed on the upper and/or inner edges of opening 608 to enhance user comfort and/or to prevent the apparatus 600 from rolling when put down and/or to provide stability and/or to allow for stacking of a plurality of Center Mass Bell apparatuses 600.” The bevel 610 is configured to butt against a second apparatus 600 in order to “allow for stacking.”).
Sorin fails to teach wherein the recess has a rounded concave surface configured to butt against a second convex member over an entirety of the rounded concave surface. The bevel 610 of Sorin is not rounded and/or concave and is not configured to butt against a second member over an entirety of the bevel. The rounded concave surface of the instant invention is intended so that “the devices can be easily and securely stacked one on top of the other” and so that “the exercise devices fit securely together” (Para. [0021]-[0022]).
Hodes teaches an exercise device (exercise device 32) comprising: a convex member (hemispherical portion 42a) having a substantially flat portion, wherein a cavity (cavity 36) is accessible from the substantially flat portion through a recess, wherein a lip is formed between the recess and the cavity (See annotated Fig. 12 below), wherein the recess has a rounded concave surface (Inner surface of projecting rim 38 is rounded and concave). 

    PNG
    media_image1.png
    700
    755
    media_image1.png
    Greyscale
 
Hodes fails to teach wherein the rounded concave surface is configured to butt against a second convex member over an entirety of the rounded concave surface. Hodes teaches wherein a portion of the projecting rim 38 butts against a second exercise device, but does not each wherein the entirety of the inner surface of the projecting rim butts against a second device.

Regarding independent claim 8, Sorin teaches an exercise device comprising: a convex member (apparatus 600), wherein a portion of the convex member is substantially flat permitting access to an internal cavity via an opening of the internal cavity (Figs. 6A, 6B. Handle 612 is within a cavity accessible through the opening 608. Opening 608 is on a substantially flat part of the apparatus 600.), the opening having a recess (opening 608), wherein the recess has a [surface] configured to butt against a second convex member … (Col. 7, line 64 - Col. 8, line 9: “at least one bevel 610 is disposed on the upper and/or inner edges of opening 608 to enhance user comfort and/or to prevent the apparatus 600 from rolling when put down and/or to provide stability and/or to allow for stacking of a plurality of Center Mass Bell apparatuses 600.” The bevel 610 is configured to butt against a second apparatus 600 in order to “allow for stacking.”); and a lip having a predetermined contour formed proximate the opening (Fig. 6A shows a lip formed between the opening and the cavity.).
Sorin fails to teach wherein the recess has a rounded concave surface configured to butt against a second convex member over an entirety of the rounded concave surface. The bevel 610 of Sorin is not rounded and/or concave and is not configured to butt against a second member over an entirety of the bevel. The rounded concave surface of the instant invention is intended so that “the devices can be easily and securely stacked one on top of the other” and so that “the exercise devices fit securely together” (Para. [0021]-[0022]).
Hodes teaches an exercise device (exercise device 32) comprising: a convex member (hemispherical portion 42a), wherein a portion of the convex member is substantially flat permitting access to an internal cavity (cavity 36) via an opening of the internal cavity, the opening having a recess (See annotated Fig. 12 above with regards to claim 1), wherein the recess has a rounded concave surface (Inner surface of projecting rim 38 is rounded and concave). … and a lip having a predetermined contour formed proximate the opening (See Fig. 12).
Hodes fails to teach wherein the recess has a rounded concave surface configured to butt against a second convex member over an entirety of the rounded concave surface. Hodes teaches wherein a portion of the projecting rim 38 butts against a second exercise device, but does not each wherein the entirety of the inner surface of the projecting rim butts against a second device.

Regarding independent claim 14, Sorin teaches an exercise device comprising a convex member (apparatus 600) with a substantially flat portion (Fig. 6B shows a substantially flat portion at both ends of the apparatus 600), wherein a cavity is disposed on the flat portion and accessible via an opening and the opening has a recess (opening 608) (Fig. 6A shows the handle 612 within a cavity accessible through the opening 608), wherein the recess has a [surface] (bevel 610) configured to butt against a second convex member … to facilitate stacking of the exercise device (Col. 7, line 64 - Col. 8, line 9: “at least one bevel 610 is disposed on the upper and/or inner edges of opening 608 to enhance user comfort and/or to prevent the apparatus 600 from rolling when put down and/or to provide stability and/or to allow for stacking of a plurality of Center Mass Bell apparatuses 600.” The bevel 610 is configured to butt against a second apparatus 600 in order to “allow for stacking.”).
Sorin does not teach a rounded concave surface configured to butt against a second convex member over an entirety of the rounded surface. The bevel 610 of Sorin is not rounded and/or concave and is not configured to butt against a second member over an entirety of the bevel. The rounded concave surface of the instant invention is intended so that “the devices can be easily and securely stacked one on top of the other” and so that “the exercise devices fit securely together” (Para. [0021]-[0022]).
Hodes teaches an exercise device (exercise device 32) comprising a convex member (hemispherical portion 42a) with a substantially flat portion, wherein a cavity (cavity 36) is disposed on the flat portion and accessible via an opening and the opening has a recess (See annotated Fig. 12 above with regards to claim 1), wherein the recess has a rounded concave surface (Inner surface of projecting rim 38 is rounded and concave)… to facilitate stacking of the exercise device (Fig. 12 shows two devices stacked).
Hodes fails to teach wherein the recess has a rounded concave surface configured to butt against a second convex member over an entirety of the rounded concave surface. Hodes teaches wherein a portion of the projecting rim 38 butts against a second exercise device, but does not each wherein the entirety of the inner surface of the projecting rim butts against a second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784